In April, 1928, the parties were divorced, and the custody of their two children awarded to plaintiff, the mother. In May of 1928, because of conditions of the mother's home, the children were taken by probate court, juvenile division, as neglected children, and were placed in the home of a Mrs. Burts. Later the defendant and Mrs. Burts were married. The circuit court resumed jurisdiction of the children, and custody was given to the father. In September, 1931, plaintiff sought modification of decree so that she might have the custody, the children being 11 and 8 years, respectively. The petition was denied, and she has appealed.
Report of the prosecuting attorney recommends continuing in defendant the custody of the children. And this also appears to be the recommendation of the county agent. There is testimony on both sides to aid in finding the welfare of the children, which is of first consideration. Thomas v. Thomas, 247 Mich. 487
. Nothing will be gained by further detail of facts of this misfortune.
On full consideration, we are in accord with the trial court.
Affirmed, and remanded. No costs.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 504